DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 7, 11, 12, 13-15, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 10-19 of U.S. Patent No. 10,906,627. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claims of the instant application overlaps the subject matter of US 10,906,627.
Claim Objections
Claim 1 objected to because of the following informalities:  the claim recites “1mm” in line 17.  It appears the claim should recite “1 mm.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the surface” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the structure” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the shape” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
The term “good durability” in claim 7 is a relative term which renders the claim indefinite. The term “good durability” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 7 recites “aerodynamic properties” in lines 3-4.  The claim is not clear with respect to the “aerodynamic properties.” 
The term “sufficiently electrically conductive” in claim 9 is a relative term which renders the claim indefinite. The term “sufficiently electrically conductive” is not defined 
Claim 10 recites the limitation “the leaktight seal” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “if applicable” in line 3.  The phrase “if applicable” renders the claim indefinite as it is not clear if the limitations following the phrase are part of the claimed invention.
Claim 12 recites “if applicable” in line 2.  The phrase “if applicable” renders the claim indefinite as it is not clear if the limitations following the phrase are part of the claimed invention.
Claim 12 recites “the third glass sheet and so on are made of a mineral glass” in lines 2-3.  The phrase “and so on” renders the claim indefinite.
Claim 13 recites the limitation “the interlayer adhesive layers” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “or equivalent” in line 3.  The term “equivalent” renders the claim indefinite.
Claim 13 recites the limitation “the second inter layer adhesive layer” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “if applicable” in line 6.  The phrase “if applicable” renders the claim indefinite as it is not clear if the limitations following the phrase are part of the claimed invention.
Claim 13 recites the limitation “the following layers” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “wherein the laminated glazing a aircraft cockpit glazing.”  The claim is unclear.  The Examiner notes the claim was considered for examination purposes as reciting “wherein the laminated glazing is utilized as aircraft cockpit glazing.”
The term “sufficiently electrically conductive” in claim 18 is a relative term which renders the claim indefinite. The term “sufficiently electrically conductive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 19 recites “the thickness” in line 1.  The claim is indefinite as claim 11 from which claim 19 depends recites two “thicknesses.”


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art FR 2888082 and Chaussade et al. (US 8471177 B2), and Legois et al. (US 2010/0020381 A1) fail to teach or suggest the laminated glazing of claim 1, specifically the feature of an electrical conductor having a first end that is .  
For the record, the Examiner notes US 2003/0062450 A1 and US 9598166 B2 as being of interest.

Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783